


110 HR 7300 IH: To provide for the proper application under the Internal

U.S. House of Representatives
2008-11-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7300
		IN THE HOUSE OF REPRESENTATIVES
		
			November 20, 2008
			Mr. Doggett (for
			 himself, Mr. McDermott,
			 Mr. Stark,
			 Mr. Pascrell, and
			 Mr. Lewis of Georgia) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To provide for the proper application under the Internal
		  Revenue Code of 1986 of the limitations on built-in losses following an
		  ownership change of a bank.
	
	
		1.FindingsCongress finds as follows:
			(1)A
			 delegation of authority to the Secretary of the Treasury, or his delegate, to
			 prescribe such regulations as may be necessary or appropriate to carry out the
			 purposes of a provision of the Internal Revenue Code of 1986 does not authorize
			 the Secretary to exempt from that provision transactions that would be clearly
			 within the scope of the provision.
			(2)Such an exemption
			 is particularly troublesome when it is restricted to particular industries or
			 classes of taxpayers.
			(3)Treasury Notice
			 2008–83 is inconsistent with the congressional intent behind delegations of
			 regulatory authority of the type described in paragraph (1).
			(4)The legal authority to prescribe Treasury
			 Notice 2008–83 is doubtful.
			(5)However, as taxpayers should generally be
			 able to rely on guidance issued by the Secretary of the Treasury or his
			 delegate, legislation is necessary to clarify the force and effect of Treasury
			 Notice 2008–83 and restore the proper application under the Internal Revenue
			 Code of 1986 of the limitation on built-in losses following an ownership change
			 of a bank.
			2.Determination of force
			 and effect of Treasury Notice 2008–83 exempting banks from limitation on
			 certain built-in losses following ownership change
			(a)In
			 generalTreasury Notice
			 2008–83—
				(1)shall be deemed to
			 have the force and effect of law with respect to any ownership change (as
			 defined in section 382(g) of the Internal Revenue Code of 1986) occurring
			 during the period beginning on September 30, 2008, and ending on the earlier of
			 the date of first committee action on this bill or the date on which the
			 Chairman of the Committee on Ways and Means of the House of Representatives and
			 the Chairman of the Committee on Finance of the Senate issue a joint statement
			 indicating their intention to terminate the application of such notice,
			 and
				(2)shall have no
			 force or effect with respect to any ownership change during any other
			 period.
				(b)Binding
			 contractsNotwithstanding
			 subsection (a), Treasury Notice 2008–83 shall have the force and effect of law
			 with respect to any ownership change (as so defined) which occurs pursuant to a
			 written binding contract entered into during the period described in subsection
			 (a).
			3.Investigation of
			 conflicts of interest
			(a)In
			 generalThe Inspector General
			 of the Treasury shall conduct an investigation into the circumstances leading
			 to the issuance of Treasury Notice 2008–83 and any conflicts of interest
			 involving Treasury officials who participated in decisions regarding Treasury
			 Notice 2008–83.
			(b)ReportThe
			 Inspector General of the Treasury shall, not later than 6 months after the date
			 of the enactment of this Act, report the results of the investigation conducted
			 under subsection (a) to the Committee on Ways and Means of the House of
			 Representatives and the Committee on Finance of the Senate.
			
